COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §          No. 08-17-00123-CR
  ANNA RUILOBA,
                                                  §                    Appeal from the
                        Appellant,
  v.                                              §                   171st District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                   (TC# 20140D02097)

                                            ORDER

       Pending before the Court is a motion filed by Appellant’s appointed counsel, Ruben P.

Morales, to withdraw as counsel. The motion to withdraw is GRANTED. The trial court is ordered

to appoint new counsel to represent Appellant on appeal. The trial court shall forward its order of

appointment to the District Clerk of El Paso County, Texas, on or before December 27, 2018. The

District Clerk shall prepare and forward a supplemental clerk’s record containing the appointment

and forward the same to this Court on or before January 6, 2019. Appellant’s brief shall be due

thirty days from the date the supplemental clerk’s record is filed.

         IT IS SO ORDERED this 7th day of December, 2018.

                                              PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.